PER CURIAM.
Pamela Saffore appeals a departure sentence imposed after revocation of probation. The reason given for the departure was multiple violations of probation. The supreme court recently disapproved this reason for departure in Williams v. State, 594 So.2d 273 (Fla.1992). Accordingly, we reverse Ms. Saffore’s sentence and remand for resentencing in accordance with Williams, which “sentence may be successively bumped to one higher cell for each violation.” Id. at 275 and n. 3.
PARKER, A.C.J., and ALTENBERND and BLUE, JJ., concur.